DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7, 10-15 and 17-19 are currently under examination. Claims 8-9 and 16 are withdrawn from consideration. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Moeller Zerull on 08/20/2022.
The application has been amended the claims as follows:
(Previously Presented)  A method comprising: 
combining an organic soluble Group 8 to Group 11 transition metal catalyst precursor, wherein the organic soluble Group 8 to Group 11 transition metal catalyst precursor includes a chelating ligand and a labile ligand, with a surfactant in an aqueous solution to form a water soluble catalyst precursor wherein the surfactant comprises hydrophilic segment which comprises a polyalkylene glycol and a hydrophobic segment, wherein the organic soluble Group 8 to Group 11 transition metal catalyst precursor has the formula 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein L1 is dimethyl sulfoxide, R-1 is methyl and Ar  is an aromatic ring having alkoxy substitution wherein the alkoxy group has from 1 to 5 carbon atoms;
	the surfactant has the formula


    PNG
    media_image2.png
    159
    360
    media_image2.png
    Greyscale
; where n is about 12-14 and R is H, an alkali metal cation, or a quaternary ammonium ion; and the water soluble catalyst precursor has the formula


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 wherein L2  is a residue of the surfactant comprising polalkylene glycol hydrophilic segment a hydrocarbyl hydrophobic segment, R-1 is methyl and Ar  is an aromatic ring having alkoxy substitution wherein the alkoxy group has from 1 to 5 carbon atoms.
(Previously Presented) The method of claim 1 wherein the surfactant complexes with the organic soluble Group 8 to Group 11 transition metal catalyst by ligand substitution with the labile ligand. 
Cancelled.   
Cancelled. 
Cancelled
Cancelled. 
Cancelled
Cancelled.  
Cancelled.
(Previously Presented)  The method of claim 1 further comprising contacting one or more monoethylenically unsaturated monomers with the water soluble catalyst precursor under polymerization conditions to form a polyolefin.  
(has a pH of about 2 to about 6.
(Previously Presented)  The method of claim 10, wherein either the concentration of the surfactant in the aqueous solution is about 3 gram/liter to 100 gram/liter or the concentration of the catalyst precursor in the aqueous solution is about 0.0.01 µmol /liter to 21 µmol /liter or both. 
(Previously Presented)  The method of claim 10, wherein the monoethylenically unsaturated monomer is selected from the group consisting of ethylene, propylene, octene, or a combination thereof. 
(Previously Presented)  The method of claim 10, wherein the catalyst does not show decay in activity for at least 1.5 hour from start of the polymerization reaction and/or shows less than 36% loss of activity after 6 hours from start of the polymerization reaction. 
Cancelled.
Cancelled.
(Cancelled.
Cancelled.
Cancelled  
Allowable Subject Matter
Claims 1-2 and 10-14 are allowable.
The closest prior is Boucher-Jacobs et al. (Nature Communications, 9(1), 2018, 841, applicants submitted in IDS).
Boucher-Jacobs et al. teach a process for preparing water-soluble precursor by combining a surfactant in water with an aromatic Pd catalyst having the structure as shown below (Fig. 2):

    PNG
    media_image4.png
    407
    638
    media_image4.png
    Greyscale

However, the reference of Boucher-Jacobs et al. does not suggest the process comprising Pd catalyst and surfactant as the instant claims. 
Neither Boucher-Jacobs et al. nor any prior arts of the record specifically teaches or suggests the process comprising Pd catalyst and surfactant  as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2 and 10-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738